IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-10818
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAIME ROMAN,

                                           Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:02-CR-3-24
                       --------------------
                         February 19, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jaime Roman appeals his guilty plea conviction for

conspiracy to commit money laundering and aiding and abetting.

Roman contends that the district court erred by ordering that his

sentence be served consecutively with an undischarged federal

sentence he was then serving under a judgment in Case No. 98-CR-

02395-001E, in the United States District Court for the Southern

District of California.    The Government contends that Roman


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 02-10818
                                  -2-

waived in his plea agreement the right to raise this issue on

appeal.

     The issue Roman wishes to appeal does not fit within any of

the categories of appealable issues reserved by Roman in the plea

agreement.   Roman has not challenged the validity of this waiver,

and the record reveals that he knowingly and voluntarily agreed

to this provision.     See United States v. Portillo, 18 F.3d 290,

292 (5th Cir. 1994).    Because this appeal is in contravention of

the waiver-of-appeal provision, it is dismissed.     See United

States v. Melancon, 972 F.2d 566, 568 (5th Cir. 1992).

     APPEAL DISMISSED AS FRIVOLOUS.